            Case 1:20-cv-02405-EGS Document 106-4 Filed 11/10/20 Page 1 of 12


                          Measured   Processing    1 Extra     2 Extra     3 Extra
                          Volume:    Score:        Day:        Days:       Days:
                          Inbound    Inbound       Inbound     Inbound     Inbound
Date        District      Ballots    Ballots       Ballots     Ballots     Ballots
11/4/2020   ALABAMA                3      66.67%      66.67%     100.00%     100.00%
11/4/2020   ALASKA               631      89.86%      90.33%      90.49%      90.49%
11/4/2020   ALBANY               806      93.80%      96.28%      98.76%      98.76%

11/4/2020 APPALACHIAN            165      82.42%     84.85%      94.55%      95.76%
11/4/2020 ARIZONA                243      91.36%     93.42%      94.65%      94.65%
11/4/2020 ARKANSAS                27      81.48%     92.59%      96.30%      96.30%
11/4/2020 ATLANTA                106      78.30%     78.30%      83.96%      84.91%
11/4/2020 BALTIMORE             1970      92.34%     94.01%      97.82%      99.39%
11/4/2020 BAY-VALLEY           16651      99.35%     99.44%      99.81%      99.83%
11/4/2020 CAPITAL               1025      96.88%     97.17%      98.63%      99.51%
11/4/2020 CARIBBEAN              122      97.54%     98.36%      99.18%      99.18%
          CENTRAL
11/4/2020 ILLINOIS               678      95.28%     96.31%      97.64%      97.94%

          CENTRAL
11/4/2020 PENNSYLVANIA          1846      65.17%     71.78%      90.52%      95.34%
          CENTRAL
11/4/2020 PLAINS                 238      95.38%     97.06%      98.32%      98.32%
11/4/2020 CHICAGO               7515      51.35%     52.64%      53.25%      53.33%
          COLORADO/WY
11/4/2020 OMING                  542      27.49%     44.10%      75.65%      84.50%
          CONNECTICUT
11/4/2020 VALLEY                 470      89.15%     91.28%      98.09%      98.72%
11/4/2020 DAKOTAS                 47      87.23%     93.62%      97.87%      97.87%
11/4/2020 DALLAS                  35      80.00%     85.71%      91.43%      91.43%
11/4/2020 DETROIT                177      80.23%     85.31%      93.79%      94.35%
11/4/2020 FT WORTH                77      84.42%     87.01%      96.10%      97.40%
11/4/2020 GATEWAY                122      82.79%     86.07%      93.44%      95.08%
          GREATER
11/4/2020 BOSTON                1182      94.16%     96.36%      98.05%      98.73%
          GREATER
11/4/2020 INDIANA                    14   92.86%     92.86%      92.86%      92.86%
          GREATER
11/4/2020 MICHIGAN                   82   86.59%     91.46%      92.68%      93.90%
          GREATER S
11/4/2020 CAROLINA                   77   83.12%     89.61%      90.91%      92.21%

11/4/2020 GREENSBORO            1964      88.65%     89.61%      95.98%      96.95%

11/4/2020 GULF ATLANTIC          187      85.03%     92.51%      96.26%      97.33%
11/4/2020 HAWKEYE                252      91.67%     92.86%      96.83%      96.83%
11/4/2020 HONOLULU                90      93.33%     95.56%      97.78%      97.78%
          Case 1:20-cv-02405-EGS Document 106-4 Filed 11/10/20 Page 2 of 12


                           Measured      Processing    1 Extra     2 Extra     3 Extra
                           Volume:       Score:        Day:        Days:       Days:
                           Inbound       Inbound       Inbound     Inbound     Inbound
Date      District         Ballots       Ballots       Ballots     Ballots     Ballots
11/4/2020 HOUSTON                  126        88.10%      89.68%      90.48%      92.06%

11/4/2020 KENTUCKIANA              14        57.14%      64.29%      64.29%      64.29%
11/4/2020 LAKELAND                276        96.01%      97.10%      98.91%      99.28%

11/4/2020 LONG ISLAND            2470        97.09%      97.94%      98.79%      98.83%

11/4/2020 LOS ANGELES           14620        99.07%      99.34%      99.48%      99.49%
11/4/2020 LOUISIANA                 1       100.00%     100.00%     100.00%     100.00%

11/4/2020 MID-AMERICA             150        91.33%      92.00%      96.67%      96.67%

11/4/2020 MID-CAROLINAS           895        89.61%      90.95%      95.53%      95.75%
11/4/2020 MISSISSIPPI              91        94.51%      94.51%      95.60%      95.60%

11/4/2020 NEVADA SIERRA          4468        99.37%      99.57%      99.78%      99.80%
11/4/2020 NEW YORK               2106        97.72%      98.20%      99.15%      99.19%

          NORTHERN
11/4/2020 NEW ENGLAND               6        66.67%      66.67%      66.67%      66.67%
          NORTHERN
11/4/2020 NEW JERSEY             2129        96.62%      97.65%      98.83%      98.87%
          NORTHERN
11/4/2020 OHIO                   1356        94.32%      94.40%      98.08%      98.23%
          NORTHERN
11/4/2020 VIRGINIA               1974        92.45%      93.57%      96.05%      96.91%
11/4/2020 NORTHLAND                68        95.59%      98.53%      98.53%      98.53%

11/4/2020 OHIO VALLEY             828        90.34%      91.79%      98.67%      99.28%
11/4/2020 OKLAHOMA                  4        75.00%      75.00%      75.00%      75.00%
          PHILADELPHIA
11/4/2020 METROPO                 962        76.09%      81.08%      92.93%      95.11%
11/4/2020 PORTLAND               1270        97.72%      98.90%      99.37%      99.69%
11/4/2020 RICHMOND               1199        95.41%      96.16%      97.83%      98.25%
11/4/2020 RIO GRANDE               48        87.50%      89.58%      93.75%      93.75%

11/4/2020 SACRAMENTO            11983        97.96%      98.06%      98.16%      98.16%

11/4/2020 SALT LAKE CITY         1321        98.71%      99.09%      99.55%      99.55%
11/4/2020 SAN DIEGO             26594        99.81%      99.89%      99.93%      99.93%

11/4/2020 SAN FRANCISCO          4935        98.66%      98.97%      99.07%      99.09%
11/4/2020 SANTA ANA              7611        99.13%      99.17%      99.22%      99.24%
            Case 1:20-cv-02405-EGS Document 106-4 Filed 11/10/20 Page 3 of 12


                           Measured       Processing    1 Extra     2 Extra     3 Extra
                           Volume:        Score:        Day:        Days:       Days:
                           Inbound        Inbound       Inbound     Inbound     Inbound
Date      District         Ballots        Ballots       Ballots     Ballots     Ballots
11/4/2020 SEATTLE                 14072        99.45%      99.65%      99.79%      99.81%
          SIERRA
11/4/2020 COASTAL                 1423        86.09%      87.07%      87.14%      87.14%

11/4/2020 SOUTH FLORIDA             66        84.85%      87.88%      92.42%      92.42%

11/4/2020   SOUTH JERSEY           970        92.58%      94.02%      95.36%      95.57%
11/4/2020   SUNCOAST               265        88.68%      90.57%      93.96%      95.47%
11/4/2020   TENNESSEE              122        80.33%      90.16%      95.08%      96.72%
11/4/2020   TRIBORO               2916        94.31%      94.68%      95.44%      95.47%

11/4/2020 WESTCHESTER             1096        88.96%      91.51%      98.54%      98.72%
          WESTERN NEW
11/4/2020 YORK                     486        95.68%      96.30%      97.53%      97.74%

            WESTERN
11/4/2020   PENNSYLVANIA           706        85.84%      88.95%      98.02%      98.44%
11/5/2020   ALABAMA                  2        50.00%      50.00%      50.00%      50.00%
11/5/2020   ALASKA                 167        83.23%      85.63%      88.02%      89.82%
11/5/2020   ALBANY                 391        92.84%      95.91%      96.68%      99.74%

11/5/2020 APPALACHIAN              127        61.42%      75.59%      84.25%      93.70%
11/5/2020 ARIZONA                  408        93.87%      93.87%      94.61%      96.32%
11/5/2020 ARKANSAS                  13        92.31%      92.31%     100.00%     100.00%
11/5/2020 ATLANTA                   99        92.93%      92.93%      93.94%      94.95%
11/5/2020 BALTIMORE                511        66.34%      78.86%      82.78%      94.91%
11/5/2020 BAY-VALLEY              2452        97.76%      97.88%      98.78%      98.98%
11/5/2020 CAPITAL                  336        84.82%      88.39%      94.64%      97.92%
11/5/2020 CARIBBEAN                 19       100.00%     100.00%     100.00%     100.00%
          CENTRAL
11/5/2020 ILLINOIS                 205        83.90%      88.29%      90.24%      91.22%

          CENTRAL
11/5/2020 PENNSYLVANIA             619        43.13%      61.71%      65.91%      85.62%
          CENTRAL
11/5/2020 PLAINS                    71        76.06%      85.92%      85.92%      87.32%
11/5/2020 CHICAGO                 3621        71.25%      71.75%      72.36%      72.99%
          COLORADO/WY
11/5/2020 OMING                    229        51.09%      53.71%      58.52%      64.63%
          CONNECTICUT
11/5/2020 VALLEY                   318        90.25%      93.40%      94.65%      95.28%
11/5/2020 DAKOTAS                   46        78.26%      80.43%      93.48%      93.48%
11/5/2020 DALLAS                    18        88.89%      88.89%      88.89%      88.89%
            Case 1:20-cv-02405-EGS Document 106-4 Filed 11/10/20 Page 4 of 12


                            Measured      Processing    1 Extra     2 Extra     3 Extra
                            Volume:       Score:        Day:        Days:       Days:
                            Inbound       Inbound       Inbound     Inbound     Inbound
Date        District        Ballots       Ballots       Ballots     Ballots     Ballots
11/5/2020   DETROIT                 126        86.51%      88.10%      90.48%      94.44%
11/5/2020   FT WORTH                  9        77.78%      77.78%      77.78%      77.78%
11/5/2020   GATEWAY                  48        77.08%      81.25%      81.25%      87.50%
            GREATER
11/5/2020   BOSTON                 617        90.76%      91.73%      94.98%      97.24%
            GREATER
11/5/2020   INDIANA                 12        83.33%      83.33%      83.33%      83.33%
            GREATER
11/5/2020   MICHIGAN                64        85.94%      87.50%      93.75%      98.44%
            GREATER S
11/5/2020   CAROLINA                46        71.74%      71.74%      78.26%      80.43%

11/5/2020 GREENSBORO               475        56.21%      59.58%      62.11%      83.37%

11/5/2020   GULF ATLANTIC          139        71.22%      72.66%      81.29%      92.09%
11/5/2020   HAWKEYE                166        74.70%      83.73%      87.95%      92.17%
11/5/2020   HONOLULU               282        85.82%      89.01%      95.39%      98.94%
11/5/2020   HOUSTON                 49        73.47%      73.47%      79.59%      85.71%

11/5/2020 KENTUCKIANA                9        11.11%      11.11%      33.33%      44.44%
11/5/2020 LAKELAND                  77        89.61%      96.10%      96.10%      96.10%

11/5/2020 LONG ISLAND              635        92.13%      97.17%      97.95%      98.27%

11/5/2020 LOS ANGELES             2781        98.42%      98.53%      98.78%      99.10%
11/5/2020 LOUISIANA                  1         0.00%       0.00%       0.00%       0.00%

11/5/2020 MID-AMERICA               85        75.29%      82.35%      84.71%      88.24%

11/5/2020 MID-CAROLINAS            300        80.33%      83.33%      89.33%      92.67%
11/5/2020 MISSISSIPPI               27        85.19%      85.19%      88.89%      96.30%

11/5/2020 NEVADA SIERRA            593        97.81%      97.98%      98.48%      99.83%
11/5/2020 NEW YORK                 457        96.72%      96.94%      97.81%      98.03%

            NORTHERN
11/5/2020   NEW ENGLAND              3        66.67%      66.67%      66.67%      66.67%
            NORTHERN
11/5/2020   NEW JERSEY            1296        97.30%      98.69%      98.84%      99.15%
            NORTHERN
11/5/2020   OHIO                   357        83.47%      92.44%      94.12%      97.20%
            NORTHERN
11/5/2020   VIRGINIA               418        86.84%      90.91%      93.06%      94.02%
            Case 1:20-cv-02405-EGS Document 106-4 Filed 11/10/20 Page 5 of 12


                           Measured      Processing    1 Extra     2 Extra     3 Extra
                           Volume:       Score:        Day:        Days:       Days:
                           Inbound       Inbound       Inbound     Inbound     Inbound
Date      District         Ballots       Ballots       Ballots     Ballots     Ballots
11/5/2020 NORTHLAND                   56      76.79%      87.50%      89.29%      94.64%

11/5/2020 OHIO VALLEY             488        91.80%      92.21%      94.88%      98.16%
11/5/2020 OKLAHOMA                  4        75.00%      75.00%      75.00%      75.00%
          PHILADELPHIA
11/5/2020 METROPO                 442        50.90%      64.93%      69.23%      92.99%
11/5/2020 PORTLAND                669        95.07%      95.52%      97.16%      98.80%
11/5/2020 RICHMOND                542        83.95%      90.04%      92.62%      95.20%
11/5/2020 RIO GRANDE               18        77.78%      77.78%      88.89%     100.00%

11/5/2020 SACRAMENTO             2455        97.60%      97.88%      98.49%      98.66%

11/5/2020 SALT LAKE CITY          896        97.10%      97.10%      98.10%      98.88%
11/5/2020 SAN DIEGO              3308        98.67%      98.73%      99.24%      99.55%

11/5/2020 SAN FRANCISCO          1090        98.17%      98.53%      98.90%      99.08%
11/5/2020 SANTA ANA              1454        83.56%      84.11%      85.97%      86.73%
11/5/2020 SEATTLE                2682        96.05%      96.20%      97.69%      98.55%
          SIERRA
11/5/2020 COASTAL                 965        97.93%      97.93%      98.55%      98.65%

11/5/2020 SOUTH FLORIDA               84     60.71%      60.71%      75.00%      84.52%

11/5/2020   SOUTH JERSEY          452        87.61%      93.58%      94.03%      96.02%
11/5/2020   SUNCOAST              286        82.52%      82.52%      88.81%      94.41%
11/5/2020   TENNESSEE              81        83.95%      86.42%      87.65%      97.53%
11/5/2020   TRIBORO               719        89.01%      91.79%      95.41%      97.22%

11/5/2020 WESTCHESTER             551        91.11%      96.01%      97.46%      99.09%
          WESTERN NEW
11/5/2020 YORK                    244        90.16%      90.16%      95.08%      97.54%

            WESTERN
11/5/2020   PENNSYLVANIA          440        86.36%      90.68%      94.32%      96.59%
11/6/2020   ALABAMA                 1         0.00%       0.00%       0.00%       0.00%
11/6/2020   ALASKA                 84        83.33%      91.67%      94.05%      96.43%
11/6/2020   ALBANY                164        82.93%      98.17%      98.17%      98.17%

11/6/2020   APPALACHIAN            75        45.33%      84.00%      89.33%      90.67%
11/6/2020   ARIZONA               117        87.18%      93.16%      93.16%      94.02%
11/6/2020   ARKANSAS                2       100.00%     100.00%     100.00%     100.00%
11/6/2020   ATLANTA                91        72.53%      91.21%      91.21%      91.21%
11/6/2020   BALTIMORE             199        44.72%      61.81%      72.86%      76.88%
            Case 1:20-cv-02405-EGS Document 106-4 Filed 11/10/20 Page 6 of 12


                            Measured      Processing    1 Extra     2 Extra     3 Extra
                            Volume:       Score:        Day:        Days:       Days:
                            Inbound       Inbound       Inbound     Inbound     Inbound
Date      District          Ballots       Ballots       Ballots     Ballots     Ballots
11/6/2020 BAY-VALLEY                550        89.82%      96.36%      96.73%      97.82%
11/6/2020 CAPITAL                   153        60.78%      92.16%      93.46%      93.46%
11/6/2020 CARIBBEAN                   5        60.00%      60.00%      60.00%      60.00%
          CENTRAL
11/6/2020 ILLINOIS                  81        67.90%      82.72%      92.59%      93.83%

            CENTRAL
11/6/2020   PENNSYLVANIA           355        47.61%      76.34%      85.07%      87.32%
            CENTRAL
11/6/2020   PLAINS                  34        70.59%      88.24%      88.24%      88.24%
11/6/2020   CHICAGO               1227        60.64%      68.38%      68.87%      69.27%
            COLORADO/WY
11/6/2020   OMING                  254        44.09%      74.41%      74.80%      75.20%
            CONNECTICUT
11/6/2020   VALLEY                 130        77.69%      93.85%      95.38%      95.38%
11/6/2020   DAKOTAS                 42        66.67%      83.33%      83.33%      90.48%
11/6/2020   DALLAS                  10        40.00%      50.00%      50.00%      50.00%
11/6/2020   DETROIT                100        50.00%      76.00%      76.00%      77.00%
11/6/2020   FT WORTH                20        65.00%      75.00%      75.00%      75.00%
11/6/2020   GATEWAY                 38        55.26%      68.42%      71.05%      73.68%
            GREATER
11/6/2020   BOSTON                 152        89.47%      96.05%      96.05%      96.05%
            GREATER
11/6/2020   INDIANA                  3        66.67%      66.67%     100.00%     100.00%
            GREATER
11/6/2020   MICHIGAN                59        66.10%      94.92%      94.92%      94.92%
            GREATER S
11/6/2020   CAROLINA                19        63.16%      78.95%      78.95%      78.95%

11/6/2020 GREENSBORO               119        60.50%      70.59%      71.43%      74.79%

11/6/2020   GULF ATLANTIC           74        51.35%      93.24%      93.24%      94.59%
11/6/2020   HAWKEYE                 51        62.75%      84.31%      84.31%      84.31%
11/6/2020   HONOLULU                92        55.43%      70.65%      70.65%      73.91%
11/6/2020   HOUSTON                 14        71.43%      92.86%      92.86%      92.86%

11/6/2020 KENTUCKIANA               11        72.73%      72.73%      72.73%      72.73%
11/6/2020 LAKELAND                  28        60.71%      92.86%      92.86%      92.86%

11/6/2020 LONG ISLAND              314        65.92%      84.39%      96.18%      97.77%

11/6/2020 LOS ANGELES              542        90.22%      94.83%      94.83%      95.20%
11/6/2020 LOUISIANA                  5        60.00%      60.00%      60.00%      60.00%
            Case 1:20-cv-02405-EGS Document 106-4 Filed 11/10/20 Page 7 of 12


                           Measured        Processing   1 Extra    2 Extra    3 Extra
                           Volume:         Score:       Day:       Days:      Days:
                           Inbound         Inbound      Inbound    Inbound    Inbound
Date        District       Ballots         Ballots      Ballots    Ballots    Ballots

11/6/2020 MID-AMERICA                 29       58.62%     75.86%     79.31%     82.76%

11/6/2020 MID-CAROLINAS           100          57.00%     84.00%     84.00%     94.00%
11/6/2020 MISSISSIPPI              27          77.78%     92.59%     92.59%     92.59%

11/6/2020 NEVADA SIERRA           136          94.85%     98.53%     98.53%     98.53%
11/6/2020 NEW YORK                185          78.38%     94.05%     96.22%     97.30%

            NORTHERN
11/6/2020   NEW ENGLAND                2      100.00%    100.00%    100.00%    100.00%
            NORTHERN
11/6/2020   NEW JERSEY            341          80.06%     90.62%     94.72%     95.31%
            NORTHERN
11/6/2020   OHIO                  120          50.83%     82.50%     90.00%     91.67%
            NORTHERN
11/6/2020   VIRGINIA              209          64.59%     85.65%     88.52%     88.52%
11/6/2020   NORTHLAND              36          63.89%     91.67%     91.67%     91.67%

11/6/2020 OHIO VALLEY                 74       59.46%     82.43%     82.43%     82.43%
11/6/2020 OKLAHOMA                     6       33.33%     33.33%     33.33%     33.33%
          PHILADELPHIA
11/6/2020 METROPO                 234          62.39%     84.62%     86.32%     90.60%
11/6/2020 PORTLAND                538          73.42%     86.43%     96.47%     97.03%
11/6/2020 RICHMOND                343          68.22%     87.76%     92.71%     94.75%
11/6/2020 RIO GRANDE               14          78.57%     92.86%     92.86%     92.86%

11/6/2020 SACRAMENTO              350          91.71%     95.43%     95.43%     97.14%

11/6/2020 SALT LAKE CITY          175          72.00%     90.86%     90.86%     92.57%
11/6/2020 SAN DIEGO               602          92.69%     95.68%     96.01%     98.34%

11/6/2020 SAN FRANCISCO           219          89.04%     95.43%     95.89%     96.80%
11/6/2020 SANTA ANA               114          92.11%     96.49%     97.37%     98.25%
11/6/2020 SEATTLE                 587          72.23%     92.33%     93.02%     94.04%
          SIERRA
11/6/2020 COASTAL                 220          82.73%     90.91%     90.91%     90.91%

11/6/2020 SOUTH FLORIDA               51       58.82%     88.24%     88.24%     94.12%

11/6/2020 SOUTH JERSEY            139          72.66%     87.05%     89.21%     92.09%
11/6/2020 SUNCOAST                107          75.70%     86.92%     86.92%     87.85%
11/6/2020 TENNESSEE                57          40.35%     80.70%     82.46%     82.46%
            Case 1:20-cv-02405-EGS Document 106-4 Filed 11/10/20 Page 8 of 12


                           Measured      Processing    1 Extra     2 Extra     3 Extra
                           Volume:       Score:        Day:        Days:       Days:
                           Inbound       Inbound       Inbound     Inbound     Inbound
Date      District         Ballots       Ballots       Ballots     Ballots     Ballots
11/6/2020 TRIBORO                  209        64.59%      79.90%      83.73%      85.17%

11/6/2020 WESTCHESTER             183        78.14%      93.44%      94.54%      94.54%
          WESTERN NEW
11/6/2020 YORK                    161        64.60%      90.06%      94.41%      96.27%

            WESTERN
11/6/2020   PENNSYLVANIA          155        74.19%      92.90%      92.90%      94.19%
11/7/2020   ALABAMA                 4        50.00%      75.00%     100.00%     100.00%
11/7/2020   ALASKA                 43        65.12%      74.42%      76.74%      81.40%
11/7/2020   ALBANY                 68        61.76%      83.82%      95.59%      95.59%

11/7/2020 APPALACHIAN              39        20.51%      56.41%      94.87%      94.87%
11/7/2020 ARIZONA                  78        75.64%      83.33%      84.62%      85.90%
11/7/2020 ARKANSAS                  3        33.33%      66.67%      66.67%      66.67%
11/7/2020 ATLANTA                  58        39.66%      77.59%      91.38%      91.38%
11/7/2020 BALTIMORE                95        60.00%      78.95%      90.53%      92.63%
11/7/2020 BAY-VALLEY              169        78.70%      87.57%      94.67%      96.45%
11/7/2020 CAPITAL                  68        73.53%      91.18%      94.12%      97.06%
11/7/2020 CARIBBEAN                 3        66.67%      66.67%      66.67%      66.67%
          CENTRAL
11/7/2020 ILLINOIS                 30        60.00%      86.67%      90.00%      93.33%

          CENTRAL
11/7/2020 PENNSYLVANIA            284        12.68%      26.41%      39.08%      41.20%
          CENTRAL
11/7/2020 PLAINS                   12        66.67%      66.67%      66.67%      66.67%
11/7/2020 CHICAGO                 248        44.76%      64.52%      73.79%      73.79%
          COLORADO/WY
11/7/2020 OMING                   321        18.69%      30.84%      48.29%      48.60%
          CONNECTICUT
11/7/2020 VALLEY                   46        89.13%      95.65%      97.83%      97.83%
11/7/2020 DAKOTAS                  18        38.89%      66.67%      77.78%      77.78%
11/7/2020 DALLAS                    6        66.67%      83.33%      83.33%      83.33%
11/7/2020 DETROIT                  42        52.38%      61.90%      61.90%      61.90%
11/7/2020 FT WORTH                 13        92.31%      92.31%     100.00%     100.00%
11/7/2020 GATEWAY                  15        73.33%      80.00%      86.67%      86.67%
          GREATER
11/7/2020 BOSTON                   59        76.27%      89.83%      94.92%      94.92%
          GREATER
11/7/2020 INDIANA                   2       100.00%     100.00%     100.00%     100.00%
          GREATER
11/7/2020 MICHIGAN                 31        22.58%      67.74%      77.42%      77.42%
            Case 1:20-cv-02405-EGS Document 106-4 Filed 11/10/20 Page 9 of 12


                            Measured        Processing   1 Extra    2 Extra    3 Extra
                            Volume:         Score:       Day:       Days:      Days:
                            Inbound         Inbound      Inbound    Inbound    Inbound
Date      District          Ballots         Ballots      Ballots    Ballots    Ballots
          GREATER S
11/7/2020 CAROLINA                     16       56.25%     75.00%     93.75%     93.75%

11/7/2020 GREENSBORO                   44       47.73%     56.82%     75.00%     75.00%

11/7/2020   GULF ATLANTIC              41       41.46%     73.17%     80.49%     80.49%
11/7/2020   HAWKEYE                    18       61.11%     77.78%     94.44%     94.44%
11/7/2020   HONOLULU                   30       50.00%     73.33%     86.67%     86.67%
11/7/2020   HOUSTON                     7       57.14%     71.43%     71.43%     71.43%

11/7/2020 KENTUCKIANA                   3      100.00%    100.00%    100.00%    100.00%
11/7/2020 LAKELAND                     23       65.22%     78.26%     82.61%     82.61%

11/7/2020 LONG ISLAND                  79       72.15%     83.54%     93.67%     96.20%

11/7/2020 LOS ANGELES              201          90.55%     95.02%     96.02%     96.02%
11/7/2020 LOUISIANA                  1         100.00%    100.00%    100.00%    100.00%

11/7/2020 MID-AMERICA                  19       47.37%     73.68%     78.95%     78.95%

11/7/2020 MID-CAROLINAS                39       58.97%     69.23%     76.92%     76.92%
11/7/2020 MISSISSIPPI                   8       50.00%     75.00%     75.00%     75.00%

11/7/2020 NEVADA SIERRA                52       88.46%     90.38%     94.23%     94.23%
11/7/2020 NEW YORK                      2        0.00%      0.00%      0.00%      0.00%

          NORTHERN
11/7/2020 NEW ENGLAND                   7       57.14%     57.14%     57.14%     57.14%
          NORTHERN
11/7/2020 NEW JERSEY                   97       72.16%     87.63%     91.75%     91.75%
          NORTHERN
11/7/2020 OHIO                         65       46.15%     70.77%     95.38%     95.38%
          NORTHERN
11/7/2020 VIRGINIA                     86       45.35%     77.91%     95.35%     95.35%
11/7/2020 NORTHLAND                    11       72.73%     90.91%     90.91%     90.91%

11/7/2020 OHIO VALLEY                  43       48.84%     81.40%     90.70%     90.70%
11/7/2020 OKLAHOMA                      2       50.00%     50.00%     50.00%     50.00%
          PHILADELPHIA
11/7/2020 METROPO                  117          24.79%     69.23%     82.05%     82.91%
11/7/2020 PORTLAND                 229          55.02%     82.53%     93.89%     95.20%
11/7/2020 RICHMOND                  85          47.06%     74.12%     91.76%     92.94%
11/7/2020 RIO GRANDE                11          81.82%     81.82%     90.91%     90.91%
         Case 1:20-cv-02405-EGS Document 106-4 Filed 11/10/20 Page 10 of 12


                           Measured        Processing   1 Extra    2 Extra    3 Extra
                           Volume:         Score:       Day:       Days:      Days:
                           Inbound         Inbound      Inbound    Inbound    Inbound
Date        District       Ballots         Ballots      Ballots    Ballots    Ballots

11/7/2020 SACRAMENTO              204          73.53%     75.49%     78.43%     78.43%

11/7/2020 SALT LAKE CITY           34          64.71%     70.59%     73.53%     76.47%
11/7/2020 SAN DIEGO               202          88.12%     92.08%     96.04%     96.53%

11/7/2020 SAN FRANCISCO            51          78.43%     90.20%     92.16%     92.16%
11/7/2020 SANTA ANA                71          90.14%     94.37%     97.18%     97.18%
11/7/2020 SEATTLE                 284          75.70%     91.55%     95.07%     95.42%
          SIERRA
11/7/2020 COASTAL                     87       86.21%     94.25%     94.25%     94.25%

11/7/2020 SOUTH FLORIDA               29       58.62%     79.31%     89.66%     89.66%

11/7/2020   SOUTH JERSEY           41          58.54%     80.49%     80.49%     80.49%
11/7/2020   SUNCOAST               60          73.33%     80.00%     86.67%     86.67%
11/7/2020   TENNESSEE               8          62.50%     87.50%     87.50%     87.50%
11/7/2020   TRIBORO               121          65.29%     82.64%     89.26%     90.91%

11/7/2020 WESTCHESTER                 40       85.00%     90.00%     92.50%     92.50%
          WESTERN NEW
11/7/2020 YORK                        59       49.15%     84.75%     98.31%     98.31%

            WESTERN
11/7/2020   PENNSYLVANIA              51       70.59%     84.31%     84.31%     84.31%
11/9/2020   ALABAMA                    7       71.43%     71.43%     71.43%     71.43%
11/9/2020   ALASKA                    15       60.00%     66.67%     73.33%     80.00%
11/9/2020   ALBANY                    47       72.34%     91.49%     97.87%     97.87%

11/9/2020 APPALACHIAN              17           5.88%     64.71%     64.71%     64.71%
11/9/2020 ARIZONA                  63          74.60%     85.71%     92.06%     92.06%
11/9/2020 ARKANSAS                  3          66.67%    100.00%    100.00%    100.00%
11/9/2020 ATLANTA                  25          76.00%     84.00%     88.00%     88.00%
11/9/2020 BALTIMORE                68          69.12%     72.06%     85.29%     88.24%
11/9/2020 BAY-VALLEY              107          75.70%     87.85%     90.65%     91.59%
11/9/2020 CAPITAL                  66          77.27%     83.33%     90.91%     92.42%
11/9/2020 CARIBBEAN                 3          33.33%     33.33%     66.67%     66.67%
          CENTRAL
11/9/2020 ILLINOIS                    14       42.86%     57.14%     78.57%     78.57%

          CENTRAL
11/9/2020 PENNSYLVANIA            157          19.75%     28.66%     55.41%     64.97%
        Case 1:20-cv-02405-EGS Document 106-4 Filed 11/10/20 Page 11 of 12


                            Measured        Processing   1 Extra    2 Extra    3 Extra
                            Volume:         Score:       Day:       Days:      Days:
                            Inbound         Inbound      Inbound    Inbound    Inbound
Date        District        Ballots         Ballots      Ballots    Ballots    Ballots
            CENTRAL
11/9/2020   PLAINS                  13          69.23%     84.62%     84.62%     84.62%
11/9/2020   CHICAGO                150          30.67%     54.00%     58.67%     70.67%
            COLORADO/WY
11/9/2020   OMING                  324          12.35%     35.19%     50.62%     67.90%
            CONNECTICUT
11/9/2020   VALLEY                     59       69.49%     77.97%     84.75%     86.44%
11/9/2020   DAKOTAS                    10       80.00%     90.00%    100.00%    100.00%
11/9/2020   DALLAS                      4       75.00%     75.00%    100.00%    100.00%
11/9/2020   DETROIT                    51       58.82%     62.75%     66.67%     72.55%
11/9/2020   FT WORTH                    9       22.22%     33.33%     44.44%     44.44%
11/9/2020   GATEWAY                    21       23.81%     33.33%     42.86%     61.90%
            GREATER
11/9/2020   BOSTON                     73       60.27%     75.34%     84.93%     86.30%
            GREATER
11/9/2020   INDIANA                     7       14.29%     14.29%     14.29%     28.57%
            GREATER
11/9/2020   MICHIGAN                   34       64.71%     82.35%     85.29%     85.29%
            GREATER S
11/9/2020   CAROLINA                   12       58.33%     66.67%     83.33%     83.33%

11/9/2020 GREENSBORO                   57       28.07%     33.33%     42.11%     47.37%

11/9/2020   GULF ATLANTIC              38       55.26%     76.32%     81.58%     86.84%
11/9/2020   HAWKEYE                    28       53.57%     57.14%     67.86%     67.86%
11/9/2020   HONOLULU                   38       42.11%     55.26%     86.84%     89.47%
11/9/2020   HOUSTON                    13       30.77%     53.85%     53.85%     69.23%

11/9/2020 KENTUCKIANA                   9       44.44%     44.44%     55.56%     55.56%
11/9/2020 LAKELAND                     10       60.00%     60.00%     80.00%     90.00%

11/9/2020 LONG ISLAND                  67       49.25%     58.21%     73.13%     73.13%

11/9/2020 LOS ANGELES              177          87.01%     92.09%     93.79%     94.92%
11/9/2020 LOUISIANA                  4          25.00%     25.00%     25.00%     25.00%

11/9/2020 MID-AMERICA                  11       63.64%     63.64%     72.73%     72.73%

11/9/2020 MID-CAROLINAS                46       36.96%     52.17%     82.61%     89.13%
11/9/2020 MISSISSIPPI                   7       28.57%     71.43%     71.43%     71.43%

11/9/2020 NEVADA SIERRA             38          84.21%     86.84%     86.84%     89.47%
11/9/2020 NEW YORK                 122          69.67%     89.34%     93.44%     95.08%
         Case 1:20-cv-02405-EGS Document 106-4 Filed 11/10/20 Page 12 of 12


                           Measured        Processing   1 Extra    2 Extra    3 Extra
                           Volume:         Score:       Day:       Days:      Days:
                           Inbound         Inbound      Inbound    Inbound    Inbound
Date        District       Ballots         Ballots      Ballots    Ballots    Ballots

            NORTHERN
11/9/2020   NEW ENGLAND                6       50.00%     66.67%     66.67%     66.67%
            NORTHERN
11/9/2020   NEW JERSEY                65       61.54%     75.38%     80.00%     80.00%
            NORTHERN
11/9/2020   OHIO                      50       62.00%     76.00%     88.00%     92.00%
            NORTHERN
11/9/2020   VIRGINIA                  80       36.25%     50.00%     70.00%     87.50%
11/9/2020   NORTHLAND                 14       42.86%     71.43%     78.57%     85.71%

11/9/2020 OHIO VALLEY                 47       63.83%     74.47%     82.98%     85.11%
11/9/2020 OKLAHOMA                     4       50.00%     50.00%     50.00%     50.00%
          PHILADELPHIA
11/9/2020 METROPO                 165          56.36%     73.94%     84.24%     87.88%
11/9/2020 PORTLAND                121          64.46%     76.86%     94.21%     95.04%
11/9/2020 RICHMOND                 74          47.30%     67.57%     83.78%     86.49%
11/9/2020 RIO GRANDE               12          25.00%     41.67%     50.00%     50.00%

11/9/2020 SACRAMENTO              252          87.30%     91.67%     94.84%     96.03%

11/9/2020 SALT LAKE CITY           53          79.25%     86.79%     86.79%     86.79%
11/9/2020 SAN DIEGO               107          71.03%     83.18%     85.05%     85.98%

11/9/2020 SAN FRANCISCO            83          79.52%     89.16%     92.77%     93.98%
11/9/2020 SANTA ANA                38          71.05%     78.95%     94.74%     97.37%
11/9/2020 SEATTLE                 200          54.50%     69.00%     79.50%     85.00%
          SIERRA
11/9/2020 COASTAL                     71       74.65%     83.10%     85.92%     85.92%

11/9/2020 SOUTH FLORIDA               16       37.50%     43.75%     56.25%     56.25%

11/9/2020   SOUTH JERSEY              47       65.96%     72.34%     76.60%     80.85%
11/9/2020   SUNCOAST                  45       37.78%     53.33%     57.78%     73.33%
11/9/2020   TENNESSEE                 30       50.00%     70.00%     83.33%     90.00%
11/9/2020   TRIBORO                   59       66.10%     76.27%     79.66%     81.36%

11/9/2020 WESTCHESTER                 74       67.57%     85.14%     89.19%     91.89%
          WESTERN NEW
11/9/2020 YORK                        30       73.33%     83.33%     83.33%     90.00%

          WESTERN
11/9/2020 PENNSYLVANIA                49       63.27%     71.43%     77.55%     81.63%
